Per Curiam.
The only assignments of error are directed to the refusal of the trial court to nonsuit at the conclusion of the plaintiff’s ease, and to direct a verdict for defendant when all the evidence was in.
The bills of exception upon which the assignments of error are based disclose evidence of the negligence of the motorman *337who was running the trolley car which collided with the vehicle plaintiff was driving, proper to be submitted to the jury. While the proof that plaintiff contributed to the collision by his own negligence was of considerable weight, it was encountered by contradictory evidence. Upon the whole evidence, the question whether plaintiff exercised the required care was properly submitted to the jury.
No error in these respects being discoverable, the judgment must be affirmed.
For 'affirmance — The Chancellor, Dixon, Garrison, Gummere, Collins, Port, Hendrickson, Bogert, Adams, Yredenburgh, Yoorhees, Yroom. 12.
For reversal — None.